Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, pg. 2, line 15 “a rotation”. The examiner interprets “a rotation” to be “the rotation.
Claim 1, pg. 2, line 15 “a movement”. The examiner interprets “a movement” to be “the movement”.
Claim 1, pg. 2, line 24 “a Mortise cylinder”. The examiner interprets “a Mortise cylinder” Page 2 of 6Preliminary Amendmentto be “the Mortise cylinder”.
Claim 1, pg. 3, Line 5-6 “a Mortise cylinder”. The examiner interprets “a Mortise cylinder” Page 2 of 6Preliminary Amendmentto be “the Mortise cylinder”.
Claim 2, line 5-6 “a translation”. The examiner interprets “a translation” to be “the translation”.
Claim3, line 3 “a rotation”. The examiner interprets “a rotation” to be “the rotation”.
Claim 7, line 3 “said an axis”. The examiner interprets “said an axis” to be “said axis”.
Claim 9, line 5 “(112,122)”. The examiner interprets “(112,122)” to be “(112)”.
Claim 9, line 6 “(112,122)”. The examiner interprets “(112,122)” to be “(122)”.
Claim 10, line 2 “(111,121)”. The examiner interprets “(111,121)” to be “(111)”.
Claim 10, line 3 “(111,121)”. The examiner interprets “(111,121)” to be “(121)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 2 and 4, the phrase “preferably” rendered the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention. 
Regarding claim 9, the limitation “a developing direction” is unclear in light of the specification. It is the understanding of the examiner that the gripping elements have a length and a width (or length and diameter), which are the two dimensions displayed in the drawings, so that the length extends perpendicular to axis-A and B and parallel to the door /leaf, while the width extends along axis-A and B and in the direction of the door. Clarification is required. For the purpose of examination, the examiner interprets the limitation as best understood. 

Claims 6, 7, and 8 are rejected due to their dependency on claim 2 while claim 10 is rejected due to its dependency on claim 9.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: although the reference
of record show some features similar to those of applicant’s device, the prior art fails to teach or
make obvious the claimed invention. Accordingly, the original independent claim 1 is allowed.  


Regarding the independent claim 1, 

Although the prior art of record, including Brun Giancarlo (IT-VI20120073-A1) and Comunello Franco (IT-PD20080089-A1) disclose a handle with floor and /or ceiling lock that can be attached to a leaf of a door and includes a cavity, a knob and a key mechanism, a latch that translates between a locked and unlocked position, and a transmission mechanism to transfer rotational motion to lateral motion of the latch. But the prior art made of record fails to teach the crank as needed or defined by the disclosed specifications and drawings, and does not engage the mechanical components as designed and disclosed by the applicant. 

The examiner can find no motivation to modify the handle with floor and /or ceiling lock of Brun Giancarlo (IT-VI20120073-A1) and Comunello Franco (IT-PD20080089-A1) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 3 and 5 are allowed due to their dependency on the allowed independent claim 1. 

Claim 2, 4, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 7, and 8 are rejected due to their dependency on claim 2 while claim 10 is rejected due to its dependency on claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached  PTO-892.

Masiero Francesca (US-10829958-B2)
Jing-Chen Chang (US-20070051145-A1)
Gregory Header (US-9003843-B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                         /KRISTINA R FULTON/ Supervisory Patent Examiner, Art Unit 3675